DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 11-19) with species ZBTB7B autoantibody and immunotherapy in the reply filed on 4/22/2022 is acknowledged.
Claims 1-10 have been canceled.
Claim 21 is added.
Claims 11-21 are pending.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 11-19, and 21, drawn to a method of treating a subject with melanoma comprising measuring elevated levels of one or more autoantibodies listed in claim 11 in blood, and administering anti-cancer therapy including immunotherapy, are examined on merits.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 3/9/2020 and 3/31/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 10, line 5 from bottom, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Section 706.03(a) of the M.P.E.P states that a scientific principle, divorced from any tangible structure, can be rejected as not within the statutory classes. O 'Reilly v. Morse, 56 U.S. (15 How.) 62 (1854).  A process that consists solely of the manipulation of an abstract idea is not concrete or tangible. See In re Warmerdam, 33 F.3d 1354, 1360, 31 USPQ2d 1754, 1759 (Fed.Cir. 1994). See also Schrader, 22 F.3d at 295,30 USPQ2d at 1459.
MPEP (2106) states "For such subject matter to be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts. See Alappat, 33 F.3d at 1543, 31USPQ2d at 1556 57 (quoting Diamond v. Diehr, 450 U.S. at 192, 209 USPQ at 10). See also Alappat 33 F.3d at 1569, 31 USPQ2d at 1578 79 (Newman, J., concurring) ("unpatentability of the principle does not defeat patentability of its practical applications") (citing O 'Reilly v. Morse, 56 U.S. (15 How.) at 114 19). A claim is limited to a practical application when the method, as claimed, produces a concrete, tangible and useful result; i.e., the method recites a step or act of producing something that is concrete, tangible and useful. See AT &T, 172 F.3d at 1358, 50 USPQ2d at 1452. Likewise, a machine claim is statutory when the machine, as claimed, produces a concrete, tangible and useful result (as in State Street, 149 F.3d at 1373, 47 USPQ2d at 1601) and/or when a specific machine is being claimed (as in Alappat, 33 F.3d at 1544, 31 USPQ2d at 1557 (in banc)."  The instant method claims recite scoring the expression that is an abstract result, a mental step requiring only the comparison of staining values.  The claims do not dictate a final active method step directed to a practical application of the process, and therefore do not meet the requirements of 35 U.S.C. 101.
  
The claims are drawn to:

 a method of treating a subject having melanoma, wherein the melanoma is Stage 0, Stage I or Stage II melanoma, the method comprising the steps of:
a. measuring the expression of one or more or all the autoantibodies selected from the group consisting of anti-ZBTB7B, anti-PRKCH, anti-TP53, anti-PCTK1, anti-PQBP1, anti-UBE2V1, anti-IRF4, anti-MAPK8_tv2, anti-MSN and anti-TPM1 in a biological sample obtained from a subject; 
b. comparing the level of expression of the one or more or all of the autoantibodies in the biological sample to a reference value, wherein the reference value is representative of a known or predetermined level of expression of the one or more or all of the autoantibodies in a reference sample or a plurality of reference samples from a subject or subjects that have never been diagnosed with cancer, melanoma or an autoimmune disease, wherein a level of expression of the one or more or all of the autoantibodies in the biological sample greater than the reference value provides an indication that the subject has melanoma; 
c. identifying a subject that has melanoma from step (b); and 
d. exposing the subject identified in step (c) as having melanoma to a therapeutic regimen for preventing or delaying the progression of the melanoma.

The claimed invention directs to a method of correlating the levels of one or more autoantibodies to melanoma status that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application.
The combination of steps recited in the claims taken as a whole, including the steps of measuring the expression of one or more or all the autoantibodies listed in claim 11 and comparing the levels to the reference levels are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? 
Answer to step 1: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims recite n natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. 
Answer to Step 2A: Yes, claim 1 is directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
Exposing the subject identified in step 11-c as having melanoma to a therapeutic regimen for preventing or delaying the progression is a general concept, which does not add anything significant to natural phenomenon in process of correlation (step 11a- c of the method), a Judicial Exception. The judicial exception present in claim 11a-c is similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) akin to at least the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis' ; see specifically, claim 2.

Accordingly, the applicant’s invention is directed to a method of selection of treatment in a subject based on the expression of RAB5 in the tumor from the subject, which is not patentable subject matter under current guidance of USPTO.
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 and update guidance Jan, 2019 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

1.	Claims 11, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelopoulou et al (Int J Cancer 58: 480-487, 1994).
The autoantibody is examined to the extent of anti-TP53 (tumor p53).
Angelopoulou et al teach a method of detecting tumor p53 in the sera from patient having various cancers.  Angelopoulou et al specifically point out that elevated serum levels of p53 autoantibodies are detected in melanoma patients (figure 2).  Angelopoulou et al teach that the antigen, tumor p53 protein, expression levels are also measured in those serum samples from the patients by western blot (figure 5).
Angelopoulou et al do not teach the diagnosed melanoma patients were exposed to anti-cancer regimen.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to treat the diagnosed melanoma patient for treatment with expected result.  In order to delay or prevent the cancer progression, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to send the melanoma patients with elevated levels of p53 autoantibodies to an oncologist for cancer treatment because Angelopoulou et al have shown elevated p53 autoantibodies correlated with melanoma condition and indicated that anti-p53 antibody in the serum of cancer patient is very early event (see page 486, right col).  Therefore, the reference teaches and suggests the limitation of the claims and one skilled in the art would arrive at current invention absent unexpected results. 
2.	Claims 11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner-Ferraby et al (WO2010/065944, published June 2010).
The autoantibody is examined to the extent of anti-TP53 (tumor p53).
	Bonner-Ferraby et al teach a method of detecting autoantibodies to Cancer-Testis (CT) antigen in the blood plasma and serum sample from cancer patients that could serve as cancer diagnosis (abstract), and the autoantibodies including the antibodies to CT antigen p53 detected in melanoma patient (example 2, claims 4 and 11).  Bonner-Ferraby et al also teach method of further detecting tumor antigen by protein microarray (page 32).
Bonner-Ferraby et al do not teach the diagnosed melanoma patients were exposed to anti-cancer regimen.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to treat the diagnosed melanoma patients with expected result.  In order to delay or prevent the cancer progression, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to send the melanoma patients with elevated levels of p53 autoantibodies an oncologist for cancer treatment because Bonner-Ferraby et al have shown elevated p53 autoantibodies correlating with melanoma condition.  Therefore, the reference teaches and suggests the limitation of the claims and one skilled in the art would arrive at current invention absent unexpected results. 
3.	Claims 11, 13 -14, 16 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelopoulou et al (Int J Cancer 58: 480-487, 1994) in view of Dransfield et al (US20140335082).
The teaching of Angelopoulou on detecting autoantibody to p53 in the sera from melanoma patient is set forth above.
Angelopoulou et al do not teach treating the patients diagnosed with surgery or immunotherapy.
Treating melanoma patient with surgery to remove the lesion or by administering immunotherapeutic agent is common practice in the field.  For example, Dransfield et al teach the melanoma treatment including surgery, adjuvant treatment, chemotherapy, and immunotherapy, radiation therapy, targeting therapy or combinations thereof [0121].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to treat the diagnosed melanoma patient by surgery or immunotherapy with expected result.  In order to delay or prevent the cancer progression, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to send the melanoma patients with elevated levels of p53 autoantibody to a surgeon for surgery or perform anti-cancer treatment with anti-cancer agent including immunotherapy because Angelopoulou et al have shown elevated p53 autoantibody correlated with melanoma condition and indicated that anti-p53 antibody in the serum of cancer patient is very early event (see page 486 right col) and Dransfield et al have shown methods of treatment for melanoma.  Therefore, the references in combination teaches each and every limitation of the claims and one skilled in the art would arrive at current invention absent unexpected results. 
4.	Claims 11, 13 -15, 16, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner-Ferraby et al (WO2010/065944, published June 2010) in view of Dransfield et al (US20140335082).
The teaching of Bonner-Ferraby on detecting autoantibody to p53 in the sera from melanoma patient is set forth above.
Bonner-Ferraby et al do not teach treating the patients diagnosed with surgery or immunotherapy.
Treating melanoma patient with surgery to remove the lesion or by administering immunotherapeutic agent is common practice in the field.  For example, Dransfield et al teach the melanoma treatment including surgery, adjuvant treatment, chemotherapy, and immunotherapy, radiation therapy, targeting therapy or combinations thereof [0121].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to treat the diagnosed melanoma patient by surgery or immunotherapy with expected result.  In order to delay or prevent the cancer progression, one of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation to send the melanoma patients with elevated levels of p53 autoantibody to a surgeon for surgery or perform anti-cancer treatment with anti-cancer agent including immunotherapy because Bonner-Ferraby et al have shown elevated p53 autoantibody correlated with melanoma condition and indicated that anti-p53 antibody in the serum of cancer patient is very early event (see page 486 right col) and Dransfield et al have shown methods of treatment for melanoma.   Therefore, the references in combination teaches each and every limitation of the claims and one skilled in the art would arrive at current invention absent unexpected results.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642